Citation Nr: 1109362	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral plantar keratosis repair. 

3.  Entitlement to serviced connection for prepyloric peptic ulcer repair. 

4.  Entitlement to a rating in excess of 20 percent for service-connected bilateral plantar keratosis repair. 

5.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spondylosis. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 1983. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2004 rating decision, the RO denied service connection for PTSD and depression.  In a July 2009 rating decision, the RO, inter alia, denied service connection for a left knee disability and prepyloric peptic ulcer repair.  In a May 2010 rating decision, the RO denied continued 20 percent disability evaluations assigned for both service-connected bilateral plantar keratosis repair and lumbar spondylosis.   

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  

Specifically as to the claim for PTSD, the Board is aware that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as one for service connection for an acquired psychiatric disability, to include PTSD. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

During his October 2010 hearing, the Veteran submitted a photocopied sheet with multiple business cards for health care providers who have treated him for the disabilities currently on appeal.  Because VA is on notice that there are outstanding records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and appropriate efforts must be made to attempt to obtain these records.  38 C.F.R. § 3.159(c) (2010).

Additionally, it appears that the Veteran's claim for PTSD involves a personal assault/harassment.  The United States Court of Appeals for Veterans Claims (Court) in Patton v. West, 12 Vet. App. 272 (1999) held that VA manual procedures for developing evidence related to PTSD claims based on personal assault must be followed and remanded the claim for additional notice and development.  The Court noted that, in cases where available records do not provide objective or supportive evidence of the alleged in- service stressor, it may be required that VA develop alternative sources of information.  Consistent with the holding in Patton, VA must notify the Veteran of the possible alternative sources for verifying the claimed in-service stressors due to personal assault.

In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Examples of corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(3).

The Court likened VA's duty to notify a claimant of the criteria set forth in 38 C.F.R. § 3.304 (f) (3) to the requirements set forth in the VCAA (38 U.S.C.A. 
§ 5103).  Gallegos v. Peake, No. 05-2920 (December 31, 2008).

While the Veteran received letters in August 2003, March 2004, and September 2005 regarding his PTSD claim which included a PTSD questionnaire, the letters failed to address all of the factors cited herein.  The Veteran did not include the details of his personal assault/harassment on the PTSD questionnaire. Consequently, on remand, the RO must ensure that the development procedures as set out in Patton and Gallegos are completed.

Also, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

With respect to the service-connected foot and spine disabilities, the Veteran was last afforded examinations in May 2010.  During his December 2010 hearing, he indicated that his disabilities had increased in severity since he was last examined. The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, contemporaneous examinations of the Veteran's bilateral plantar keratosis repair and lumbar spondylosis are necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all of the Veteran's outstanding relevant treatment records as identified in a photocopied sheet with business cards from his healthcare providers.  All efforts to obtain these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.   Notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault. A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3).

The Veteran must then be provided additional time to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the Veteran's behalf.

3.  Afford the Veteran an examination to determine the current level of severity of his bilateral plantar keratosis repair and lumbar spondylosis.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.
	
Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should indicate whether the Veteran's lumbar spondylosis is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should comment on any adverse neurological symptomatology caused by the lumbar spondylosis, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the bilateral plantar keratosis repair and spine disability on the Veteran's ability to work to include whether the Veteran is unemployable because of his service connected disabilities.  
      
The supporting rationale for all opinions expressed must be provided.

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



